      Case 3:20-cv-11261-MGM Document 33 Filed 07/26/21 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


ALBERTINA GUZMAN PICOT, on behalf      )
of Itself and all others similarly     )
Situated, d/b/a Salon Cabellos,        )
              Plaintiff,               )
                                       )   Civil Action
       v.                              )   No. 3:20-cv-11261-MGM
                                       )
MAPFRE INSURANCE COMPANY,              )
             Defendant.                )


                          ORDER OF DISMISSAL

                            June 26, 2021


MASTROIANNI, U.S.D.J.

    Pursuant to the court’s electronic order of this date,

granting the dismissal of the plaintiff’s complaint, it is

hereby ordered that this case be closed.

    It is so ordered.



                            /s/ Mark G. Mastroianni____
                            U.S. District Court Judge
